Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 7 is ungrammatical as it recites “any of claim 5”. Correction is needed.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8-12 are rejected under 35 U.S.C. 102(a1) as being anticipated by Fukatsu et al. (US 20180046104) as evidenced by Chikinari et al. (US 20020065370).
Fukatsu discloses SUMIKATHENE F-200 as having a weight average molecular weight of 70,000 and density of 0.924. Note Chikinari at paragraph 76 disclosing that SUMIKATHENE F-200 is an ethylene made by high pressure ethylene polymerization, i.e. produced under free radical conditions and thus the product is present under free radical conditions during polymerization such as is the modified polyethylene of applicant’s specification. Given this fact and the identical weight average molecular weight and density of claim 8, identical characteristics are reasonably inherent. 


Ssubramaniam et al. (US 20200239673), Yang et al. (US 20190225786) and Williamson et al. (US 20190100644) fail to teach or suggest weight average molecular weights of less than 80,000 as required by claims 1 and 8. Furthermore multimodal composition with applicants iCCD characteristics as in claims 1 and 13 are not disclosed by any of the 3 references.
JCM
3-30-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765